Citation Nr: 1034294	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDING OF FACT

The evidence for the Veteran's claim for entitlement to service 
connection for tinnitus is at least in equipoise.


CONCLUSION OF LAW

The Veteran incurred tinnitus in active service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

As discussed in detail below, sufficient evidence is of record to 
grant the claim on appeal. Therefore, no further notice or 
development is needed with respect to this appeal.

The Merits of the Claim

The Board finds that the Veteran has recurrent tinnitus that 
began during and has continued since active service.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In order for a veteran to prevail on the merits for a service-
connection claim, the Board must find medical evidence of current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Lay evidence of in-service incurrence or aggravation may serve to 
support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation, such as those seen in this case. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

Additionally, when, as in this case, a veteran served in combat, 
VA shall accept satisfactory lay or other evidence of service 
incurrence or aggravation of an injury or disease as sufficient 
proof of service connection, so long as the alleged injury or 
disease is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A § 1154(b). This applies 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, VA 
shall resolve every reasonable doubt in favor of the veteran. Id. 
In-service incurrence of such injury or disease may be rebutted 
only by clear and convincing evidence to the contrary. Id. 

A veteran is also considered competent to report that he or she 
experienced ringing in his or her ears in service and that he or 
she has experienced such ringing ever since service. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002). 

Here, the Veteran's DD Form 214 reflects that the Veteran was a 
Light Weapons Infantryman during the Vietnam conflict. He also 
received the Combat Infantryman's Badge, which is per se 
determinative of combat participation.   38 U.S.C.A. § 1154(b).  

In a September 2007 claim, the Veteran contends he was not 
provided proper ear protection in service and that he has 
experienced tinnitus since his exposure to acoustic trauma in 
service. Again, at a May 2008 VA examination, the Veteran 
reported hearing loss and a high-pitched ringing sound occurring 
mostly in the late evening or early morning that he had noticed 
during and since service. The VA audiologist determined that the 
Veteran's hearing was almost completely normal at the time of 
examination despite the Veteran's history of acoustic trauma in 
the form of combat service, factory work, and recreational 
hunting. 

The Board finds that the Veteran's descriptions of acoustic 
trauma are credible and consistent with the circumstances, 
conditions, and hardships of his service, despite the VA 
examiner's findings and although no symptoms of tinnitus were 
reported during service. See 38 U.S.C.A § 1154(b).

As there is competent and credible evidence of record that the 
Veteran has experienced ringing in his ears from his period of 
active service forward, and competent medical evidence in a May 
2008 VA examination that indicates the claimed condition is 
tinnitus, VA finds that entitlement to service connection for 
tinnitus is warranted.

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt and determined that the evidence is at least 
in equipoise. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


